FILED
                                                           MARCH 12, 2019
                                                     In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division III



            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )         No. 35382-6-III
                                               )         (consolidated w/
                     Respondent,               )         No. 35383-4-III)
                                               )
       v.                                      )
                                               )         UNPUBLISHED OPINION
CECILIA RAMOS,                                 )
                                               )
                     Appellant.                )

       PENNELL, A.C.J. — Cecilia Ramos appeals the trial court’s orders revoking

her residential drug offender sentencing alternative (DOSA) and imposing sanctions.

We affirm.

                                     BACKGROUND

       Cecilia Ramos pleaded guilty to four counts of second degree possession of stolen

property, one count of possession of stolen mail, one count of possession of a controlled

substance, and one count of second degree identity theft. The trial court agreed to

provide Ms. Ramos a residential DOSA, and shortly thereafter Ms. Ramos began 90 days

of intensive inpatient treatment.

       Ms. Ramos successfully completed inpatient treatment. However, within two

months of discharge, she accumulated multiple DOSA violations. The violations

included failure to follow verbal directives and to participate in outpatient treatment.
Nos. 35382-6-III; 35383-4-III
State v. Ramos


The court held a hearing at which Ms. Ramos admitted to the violations. The court then

imposed a sanction of 30 days’ confinement.

       One week after the DOSA sanction hearing, Ms. Ramos reported to her

community corrections officer (CCO). The CCO requested a urine sample for testing,

but Ms. Ramos failed to provide a sample. The Department of Corrections filed another

notice of violation, and the trial court held a hearing regarding the State’s petition to

revoke Ms. Ramos’s DOSA. The court concluded that Ms. Ramos violated the terms

of her DOSA, revoked it, and sanctioned Ms. Ramos by sentencing her to 38 months’

incarceration.

       Ms. Ramos appeals.

                                         ANALYSIS

       Ms. Ramos argues the trial court abused its discretion in revoking her DOSA

sentences because she was merely unable to provide a urine sample within the one-hour

time frame and this was only her second violation.

       Decisions on revocation of a suspended sentence are within the trial court’s

discretion and will not be disturbed absent an abuse of discretion. State v. McCormick,

166 Wn.2d 689, 705-06, 213 P.3d 32 (2009). Discretion is abused when the trial court’s

decision is manifestly unreasonable or exercised on untenable grounds. Id. at 706.


                                               2
Nos. 35382-6-III; 35383-4-III
State v. Ramos


       Here, Ms. Ramos had accumulated eight DOSA violations prior to revocation.

With respect to the final violation, Ms. Ramos was provided liquids and time to provide a

urine sample. Yet she failed to comply. She also expressed reluctance about

participating in outpatient treatment. While the trial court could have provided Ms.

Ramos an additional opportunity to complete the terms of her DOSA, it was not required

to do so. The trial court acted well within its discretion when it revoked Ms. Ramos' s

DOSA based on her continued inability to comply with her DOSA obligations.

                                    CONCLUSION

       The trial court's orders revoking Ms. Ramos's DOSA and imposing sanctions

are affirmed.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.
                                                Q_
                                          Pennell, A.CJ.

WE CONCUR:




                                            3